Citation Nr: 0709095	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether a June 5, 1987 rating decision denying service 
connection for post-traumatic stress disorder (PTSD) contains 
clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to February 5, 
2002 for the grant of service connection for PTSD.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to March 
1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in June 2004 and 
March 2006 for additional development of the record.  



FINDINGS OF FACT

1.  The determination to deny service connection for PTSD in 
the June 5, 1987 rating decision was based on the record and 
law that existed at the time of that decision.  

2.  The veteran's initial claim for service connection for 
PTSD was denied in a June 1987 rating decision; he initiated, 
but did not perfect, an appeal as to this decision, rendering 
it final.  

3.  The veteran is not shown to have applied to reopen the 
previously denied claim of service connection for PTSD 
earlier than February 5, 2002.  



CONCLUSIONS OF LAW

1.  The June 5, 1987 rating decision denying service 
connection for PTSD did not involve clear and unmistakable 
error.  38 C.F.R. § 3.105 (2006).  

2.  An effective date prior to February 5, 2002, the date 
when the veteran applied to reopen his claim, is not 
assignable for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  CUE

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA), concerning VA's duties 
in the development of a claim and described in further detail 
below, is not applicable to the veteran's CUE claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Court has determined that CUE claims are not conventional 
appeals.  Rather, such claims are requests for revisions of 
previous decisions.  A claimant alleging CUE is not pursuing 
a claim for benefits.  Instead, that claimant is collaterally 
attacking a final decision. While CUE, when demonstrated, may 
result in reversal or revision of a final decision on a claim 
for benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

As stated by the Court, for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied"; (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)); 38 C.F.R. § 3.105(a).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

CUE consists of "errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. at 313.  "It must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist the veteran with the development of 
facts pertinent to a claim does not constitute CUE. See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

More recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in order to 
be CUE, the error must be of a type that is outcome-
determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  

In the present case, the RO denied service connection for 
PTSD in a June 5, 1987 rating decision on the basis that, 
while the veteran was a recipient of the Combat Infantryman 
Badge, the evidence of record did not show a PTSD diagnosis.  

The Board has reviewed the claims file and finds that the 
RO's conclusion as to the veteran's diagnosis was correct.  
Although he had received mental health treatment for 
psychosis, there was no medical evidence to support a PTSD 
diagnosis.  

In this regard, the Board is aware that a VA psychiatric 
examination might have shown PTSD symptomatology, as claimed 
by the veteran at the time.  However, the absence of such an 
examination would have constituted no more than a failure of 
the RO to fulfill its statutory duty to assist the veteran.  
Such inaction is not tantamount to CUE.  See Caffrey v. 
Brown, 6 Vet. App. at 384.  

In summary, the determination to deny service connection for 
PTSD in the June 5, 1987 rating decision was based on the 
evidence of record and the law as it existed at the time.  As 
the veteran has not demonstrated that the June 5, 1987 rating 
decision, in which service connection for PTSD was denied, 
contains CUE, his claim must be denied.  


II.  Effective date

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him VA examinations 
addressing his PTSD.  Moreover, there is no indication from 
the claims file of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters issued between February 2002 
and May 2006.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is aware that the February 2002 letter concerned a 
reopened claim for service connection, rather than the 
present effective date claim.  The question of whether a 
further VCAA letter for such a "downstream" issue is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the Federal Circuit held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted February 2002 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The current effective date, however, was clearly specified in 
the appealed April 2002 rating decision, and the Board finds 
that this action satisfies VA's requirements in view of 
Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

As noted, the veteran's initial claim of service connection 
for PTSD was denied in a June 1987 rating decision, of which 
he was notified in the same month.  He followed up with a 
Notice of Disagreement in February 1988 and was issued a 
Statement of the Case in September 1988, but he did not 
respond to this issuance within sixty days.  In the absence 
of a perfected appeal, the June 1987 rating decision is 
"final," as defined under 38 U.S.C.A. § 7105(c).  

The veteran did not again submit any argument regarding a 
claim of service connection for PTSD until his present 
application was received by the RO on February 5, 2002.  It 
is that date that the RO has established as the effective 
date for the grant of service connection, now with a 100 
percent evaluation assigned.  

As indicated, with reopened claims, the date of claim is 
either the date of receipt of the new claim or the date 
entitlement arose, whichever is later, in cases where the 
evidence, but not relevant service records, is received after 
the final disallowance.  Under these provisions, the February 
5, 2002 date is in fact the appropriate effective date for 
the grant of service connection.  

In short, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to February 5, 
2002 for the grant of service connection for PTSD, and this 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

The June 5, 1987 rating decision denying service connection 
for PTSD did not contain CUE, and the appeal to this extent 
is denied.  

An effective date prior to February 5, 2002 for the grant of 
service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


